INTELLECTUAL PROPERTY ASSIGNMENT AND LICENSE AGREEMENT

 

This Intellectual Property Assignment and License Agreement (this "Agreement")
is made and entered into this 14th day of March, 2012 (the "Effective Date") by
and between Preferred Apartment Advisors, LLC ("Licensor") and Preferred
Apartment Communities, Inc. ("Licensee").

 

W I T N E S S E T H:

 

WHEREAS, the parties acknowledge that they are affiliated and related companies
that are entering into this Agreement to memorialize an arrangement and
agreement between them in existence as of the Effective Date with respect to the
chain of title, ownership and licensing of certain intellectual property;

 

WHEREAS, the parties acknowledge that part of the Intellectual Property (later
defined) was owned by the Licensee prior to the Effective Date and was assigned
to the Licensor, and all other Intellectual Property created or owned thereafter
by Licensee was and is hereby assigned to Licensor; and

 

WHEREAS, Licensor now desires to memorialize its grant to Licensee, of a right
and license to use the Intellectual Property, subject to the limitations
provided herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and in order for the parties to perform their respective obligations and
enjoy their rights under the Management Agreement (as defined below) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                  ASSIGNMENT OF INTELLECTUAL PROPERTY. Licensee does hereby,
unconditionally and irrevocably assign, transfer and convey unto the Licensor,
and confirms its past assignment, transfer and conveyance of, all Intellectual
Property, effective as of the Effective Date . Any Intellectual Property created
by Licensee in the future, shall be automatically assigned to Licensor and be
licensed back to Licensee in accordance with this Agreement. The Licensee will
upon request of the Licensor, at no extra cost to Licensor, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances as may be requested by the Licensor to carry
out the intent of this Agreement or to otherwise perfect, record, confirm, or
enforce Licensor’s rights in and to the Intellectual Property.

 

2.                  LICENSE OF INTELLECTUAL PROPERTY.

 

2.1              Licensor hereby grants to Licensee, as of the Effective Date
and subject to the terms and conditions hereinafter contained, a worldwide,
fully-paid, royalty-free, non-exclusive right and license to use all (i)
copyrightable materials (including relevant logos and marketing materials) (the
"Copyrights") and (ii) Trade Secrets, owned by Licensor, regardless of when such
rights were created (collectively, the "Intellectual Property") for the internal
operation of Licensee’s business and to enable Licensee to perform its
obligations and enjoy its rights under the Management Agreement (as hereinafter
defined). As used herein "Trade Secrets" shall include all technical or
non-technical data, a formula, a pattern, a compilation, a program, a method, a
technique, a process, financial data, product plans, software programs
(including the object and source code thereto) or a list (whether in written
form or otherwise) of actual or potential customers, which is not commonly known
by or available to the public and which information (A) derives economic value,
actual or potential, from not being generally known to and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use and (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy.

 



 

 

 

 

2.2              The Intellectual Property contemplated hereunder, shall include
(i) any amendments, modifications and supplements thereto (ii) any new
Intellectual Property developed by the Licensee during the term of this
Agreement and (iii) any new Intellectual Property developed by the Licensor
during the term of this Agreement, to which Licensor provides Licensee with use
or access.

 

2.3              The parties hereby specifically acknowledge the exclusion of
Licensee’s trademarks from the Intellectual Property license granted hereunder,
as such rights are addressed in a separate written agreement between the
parties.

 

3.                  TERM AND TERMINATION.

 

3.1              This Agreement shall be deemed to begin on the Effective Date
and automatically terminate upon termination of that certain Management
Agreement by and among Licensor, Licensee and PAC Operating Partnership, LLP,
dated November 19, 2010 (the "Management Agreement").

 

3.2              Either party shall have the right to terminate this Agreement
upon the material breach of this Agreement by the other party, which remains
uncured more than thirty (30) days after receipt of written notice of such
breach.

 

3.3              Either party shall have the right to terminate this Agreement
at any time upon thirty (30) days prior written notice to the other party.

 

3.4              The parties may mutually agree in writing to terminate this
Agreement.

 

3.5              The exercise of any right of termination under this Section
shall not affect any rights which have accrued prior to termination, and shall
be without prejudice to any other legal or equitable remedies to which the
terminating party may be entitled.

 

4.                  OWNERSHIP AND RESTRICTIONS.

 

4.1              Licensee acknowledges that this Agreement conveys only the
license expressly set forth herein, and that it acquires no ownership rights in
or to the Intellectual Property.

 

4.2              While this Agreement is still in effect, Licensee agrees to use
the Intellectual Property only in the form and manner and with appropriate
proprietary legends as prescribed from time to time by Licensor, and will not
use any other copyrighted material or other intellectual property in combination
with the Intellectual Property without the prior consent of Licensor.

 

4.3              Licensee hereby acknowledges Licensor’s right, title and
interest in and to the Intellectual Property and Licensor’s exclusive right to
use, register and license the use of the Intellectual Property and agrees not to
claim or assert any (i) title to nor attempt to register the Intellectual
Property anywhere in world or (ii) right to use the Intellectual Property,
except to the extent expressly permitted by this Agreement.

 



2

 

 

 

4.4              Any and all goodwill arising from Licensee’s use or
sublicensing of the Intellectual Property shall inure solely to the benefit of
Licensor, and Licensee shall not, nor permit any one else, to take any action
that could be detrimental to the goodwill associated with the Intellectual
Property.

 

4.5              Notwithstanding any other provision herein, Licensee shall not,
without the consent of the Licensor, (i) distribute or share any of the
Intellectual Property with a third party; or (ii) modify, edit, or otherwise
alter the Intellectual Property, including any of the Copyrights.

 

5.                  INFRINGEMENT OR OTHER CLAIMS AGAINST THIRD PARTIES. While
the Agreement is still in effect, Licensee shall notify Licensor promptly of any
unauthorized use of the Intellectual Property by others of which Licensee
becomes aware. Licensor shall thereafter, have the sole right, at Licensee’s
expense, to make any demand or bring any action on account of any such
unauthorized use. Licensee shall cooperate fully with Licensor, as Licensor may
reasonably request, in connection with any such action or demand brought by
Licensor in accordance with this Agreement. Licensee shall directly pay all
costs and expenses associated with such action or demand.

 

6.                  MUTUAL REPRESENTATIONS AND WARRANTIES. Each party hereby
represents, warrants and covenants to the other that:

 

6.1              It is a business entity duly organized and validly existing
under the laws of its jurisdiction of incorporation and that it has the power to
execute, deliver, and perform its obligations under this Agreement.

 

6.2              It has all applicable powers and all material governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted.

 

6.3              The execution, delivery and performance of this Agreement by it
has been authorized by all necessary corporate action; and

 

6.4              To each party’s knowledge, the execution, delivery and
performance of this Agreement by it does not and will not (i) violate its
organizational documents, (ii) violate any applicable law, judgment, injunction,
order or decree, or (iii) require any notice or consent or other action by any
person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any right or obligation of it or to
a loss of any benefit to which it is entitled under any agreement or other
instrument binding upon it or any license, franchise, permit or other similar
authorization held by it.

 

7.                  INDEMNIFICATION.

 

7.1              Each party shall indemnify, defend and hold the other party,
its affiliates and their officers, directors, employees, agents, independent
contractors and representatives harmless from and against all damages, costs,
expenses, and liabilities, including, without limitation, reasonable attorneys
fees and expenses, (collectively "Losses") arising from claims, allegations or
actions of third parties resulting from the Indemnifying Party’s (i) breach of
any representations, warranties or obligations of this Agreement (ii) alleged
negligence, recklessness or willful misconduct or (iii) alleged violation of
law.

 

7.2              Licensee shall indemnify, defend and hold Licensor harmless
from and against any allegation, claim or action by a third party based on the
operation of Licensee’s business or use of the Intellectual Property.

 



3

 

 

 

8.                  LIABILITY LIMITATIONS. NEITHER PARTY SHALL BE RESPONSIBLE TO
THE OTHER PARTY WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE
FOR INCIDENTAL, SPECIAL, INDIRECT, OR CONSEQUENTIAL LOSS OR DAMAGE.

 

9.                  CONFIDENTIALITY. The Licensee covenants and agrees that:

 

9.1              Licensee shall hold in confidence and not directly or
indirectly use, copy, reveal, report, publish, disclose or transfer any of the
Proprietary Information (defined below) to any person or entity except as
necessary for Licensee to carry out its obligations or exercise its rights under
this Agreement, or the Management Agreement, or utilize any of the Proprietary
Information for any purpose not explicitly authorized hereunder, except that
Licensee may disclose the Proprietary Information to its employees, consultants,
agents, and financial and legal advisors (hereinafter "Consultants"), provided
such Consultants have a need to know and have agreed to keep the Proprietary
Information confidential. The limitations contained in this Section 9 shall
continue (i) with regard to Confidential Information (defined below), for the
duration of this Agreement and for three (3) years thereafter, and (ii) with
regard to the Trade Secrets, for so long as such information retains its status
as a trade secret.

 

9.2              In the event Licensee becomes legally compelled to disclose any
of the Proprietary Information, Licensee will provide to Licensor prompt notice
so that Licensor may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or compliance with the
provisions of this Agreement is waived, Licensee will furnish only that portion
of the Proprietary Information which is legally required.

 

9.3              The covenants and agreements contained in this Section 9 shall
inure to the benefit of, and may be enforced by, the successors and assigns of
each party and shall survive any termination of this Agreement, whether such
termination is at the instance of either party, and regardless of the reasons
therefore. The protection afforded hereunder is in addition to and does not
replace any prior confidentiality or nondisclosure obligation of one party to
the other.

 

As used herein "Confidential Information" shall mean any data or information
other than the Trade Secrets, without regard to form, that is of value to
Licensor and is not generally known to competitors of Licensor, which may
include information relating to its customers. Confidential Information also
includes any information contemplated hereunder which Licensor obtains from
another party which Licensor treats as proprietary or designates as confidential
information, whether or not owned or developed by Licensor.

 

As used herein "Proprietary Information" shall mean the Trade Secrets and
Confidential Information collectively; provided that Proprietary Information
shall not include any materials or information that: (A) are or become publicly
known or generally utilized by others engaged in the same business or activities
in which Licensor utilized, developed or otherwise acquired such information; or
(B) are known to Licensee prior to Licensor’s disclosure pursuant to this
Agreement, not having been obtained from Licensor, and are evidenced by
Licensee’s written records prepared prior to the date of this Agreement; (C) are
furnished to others by Licensor with no restriction on disclosure or (D) are
independently developed. Failure to mark any of the Proprietary Information as
confidential shall not affect its status as Proprietary Information under this
Agreement.

 

10.              SUB-CONTRACTOR CONFIDENTIALITY. Subject to the applicable
provisions of Section 3.5 herein, If Licensee shall appoint any sub-contractor
then Licensee may, to the extent necessary, disclose the Proprietary Information
to such sub-contractor subject to such sub-contractor giving Licensee an
undertaking in similar terms to the provisions of Section 9.

 



4

 

 

 

11.              REASONABLENESS; REMEDIES. In the event either party is in
breach, or threatens to breach any covenants of this Agreement, the parties
acknowledge and agree that the other party would be greatly damaged and such
damage(s) will be irreparable and difficult to quantify; therefore, such
aggrieved party may apply for injunctive or other equitable relief to restrain
such breach or threat of breach, without impairing, invalidating, negating or
voiding such party’s rights to relief in either law or equity. In the event that
any or all of the covenants hereunder are determined by the court of competent
jurisdiction to be invalid or unenforceable, by reason that the breadth of
restrictions is too great, or for any other reason, these covenants shall be
modified and interpreted to the maximum extent to which they may be enforceable.

 

12.              MISCELLANEOUS.

 

12.1          This Agreement may not be transferred or assigned by either party,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld.

 

12.2          The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions of this Agreement, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were omitted. No waiver by any party of any breach of any provision
hereof shall constitute a waiver of any other breach of that or any other
provision hereof.

 

12.3          The parties acknowledge and agree that during the term of the
Agreement, Licensor shall be deemed to be an intended and named third party
beneficiary of any permitted sublicense agreements between Licensee and any
sublicensees.

 

12.4          The parties invoke the laws of the State of Georgia, USA,
regarding the protection of their rights and enforcement of their obligations
hereunder, and they mutually stipulate and agree that this Agreement is in all
respects (including but not limited to, all matters of interpretation, validity,
performance and the consequences of breach and termination) to be exclusively
construed, governed and enforced in accordance with the internal laws of the
State of Georgia, USA, excluding all conflict of laws rules, as from time to
time amended and in effect. Any action related to or arising out of this
Agreement shall be brought solely in a court of competent jurisdiction in the
state of Georgia, Cobb County, and the parties irrevocably commit to the
jurisdiction of said courts.

 

12.5          The headings and captions used in this Agreement are for
convenience of reference only and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.

 

12.6          All notices under this Agreement required to be given hereunder
shall be given in writing and shall be delivered either by hand, by nationally
recognized overnight courier, fees pre-paid by sender, or by facsimile or email
(with confirmation copy sent by U.S. Mail) addressed to the receiving party. Any
such notice shall be deemed delivered upon the earlier of actual receipt or
three (3) days after deposit of such notice, properly addressed and delivery
fees paid, with the overnight courier, or at the time of delivery by facsimile
or email if such delivery is made by 5:00 o’clock p.m. and, if not, as of 8:00
o’clock a.m. (local time of the receiving party) on the next following business
day.

 

12.7          Neither party shall be responsible for any delay or failure in
performing any part of this Agreement when it is caused by fire, flood,
explosion, war, strike, embargo, government requirement, civil or military
authority, act of God, act or omission of carriers or other similar causes
beyond its control.

 



5

 

 

 

12.8          This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
for all purposes to constitute one and the same instrument.

 

12.9          The parties hereto acknowledge and agree that any Sections which
by their nature are intended to survive the termination of this Agreement shall
so survive, including Sections 3.5, 4, 7, 8, 9, 10, 11 and 11.

 

12.10      Each party is responsible for complying with all laws applicable to
their performance under this Agreement, including any restrictions under import
and export laws.

 

12.11      This Agreement, including the recitals hereto, constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement, and supersedes any prior agreements or understandings, whether oral
or written, between the parties with respect to such subject matter.

 

12.12      No amendment or waiver of this Agreement or any provision hereof
shall be effective unless in a writing signed by both of the parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

 



        LICENSOR: PREFERRED APARTMENT ADVISORS, LLC           /s/ John A.
Williams     By: John A. Williams     Its: President and Chief Executive Officer
                LICENSEE: PREFERRED APARTMENT COMMUNITIES, INC.           /s/
John A. Williams     By: John A. Williams     Its: President and Chief Executive
Officer  



 



6

 

 

